Citation Nr: 1021102	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-38 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for the service connected residuals, right scaphoid fracture 
and scar with history of non-union post-operative changes and 
traumatic degenerative changes (right wrist disorder).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 1980, with subsequent reserve service from February 
1980 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the Roanoke, 
Virginia, RO that granted the Veteran an increased rating 
from 30 percent to 50 percent for his service connected right 
wrist disorder effective March 24, 2005.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  The Veteran's right wrist disability is productive of 
ankylosis of the major wrist in any degree of palmar flexion, 
but not loss of use by his dominant hand.

3.  The preponderance of the evidence shows that the Veteran 
does not have neurologic impairment of the right wrist.

4.  The Veteran does not suffer from painful scars.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for the service-connected right wrist disorder are 
not met.  8 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.69, 
4.71a, Diagnostic Codes 5125, 5214, 5215 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  Veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) it was 
held that that in an increased rating claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that a rating is determined by Diagnostic Codes based on the 
nature, severity, and duration of symptoms; and that to 
substantiate the claim the claimant must provide, or ask VA 
to obtain, medical or lay evidence a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  However, this 
case was recently overturned by the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009) (VCAA notice in a claim for increased rating need not 
be "Veteran specific" and need not include reference to 
impact on daily life or rating criteria; rather only generic 
notice is required). 

In May 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
establish entitlement to an increased evaluation for his 
service connected disability, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  

In a November 2006 letter, again provided notice to the 
Veteran regarding what information and evidence is needed to 
establish entitlement to an increased evaluation for his 
service connected disability, as well as how disability 
ratings and effective dates were assigned.  

In a May 2008 letter, the RO advised the Veteran that to 
substantiate his claim the Veteran should submit evidence as 
to the nature and symptoms of the condition; severity and 
duration of the symptoms; impact of the condition and 
symptoms on employment and daily life.  

The case was thereafter readjudicated in an August 2009 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service private treatment records, QTC examinations, 
statements from the Veteran's representative, and the 
Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a QTC examination in August 2009.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

Analysis

Law and Regulations for Increased Rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, here, the evidence reflects that the 
Veteran's symptoms have remained constant throughout the 
course of the period on appeal and, as such, staged ratings 
are not warranted.

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, VA must consider whether the service-connected 
right wrist disorder warrant separate ratings for the 
residual scarring.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  Diagnostic Code 7804 provides that scars 
that are tender and painful on examination warrant a maximum 
10 percent rating. Under Diagnostic Code 7805, scars are 
rated based on the limitation of motion of the part affected.

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, i.e., whether the acts of grasping, 
manipulation, and the like in the case of the hand could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (2009).

Under the laws administered by VA, disabilities of the upper 
extremities are rated under 38 C.F.R. § 4.71a.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69 (2009).  Here, as the medical evidence shows that the 
Veteran is right-hand dominant, his right upper extremity is 
his dominant extremity for rating purposes.

Increased Rating for the Right Wrist Disability

The Veteran's right wrist disorder is currently rated as 50 
percent disabling, the maximum schedular rating under 
Diagnostic Code 5210, which provides for a 50 percent rating 
for nonunion of the radius and ulna with flail false joint.  
Although given the history of the Veteran's disability he was 
evaluated under Diagnostic Code 5210, the Board finds that he 
is now more appropriately rated under Diagnostic Code 5214, 
which provides for a maximum schedular 50 percent rating for 
unfavorable ankylosis of the major wrist, in any degree of 
palmar flexion, or with ulnar or radial deviation.  Further, 
because Diagnostic Codes 5210 and 5214 both involve the 
position of the bones of the right wrist and the function 
affected, it would be pyramiding to assign separate 
evaluations under each code.

A March 2005 VA treatment note reflects that the Veteran 
underwent a right wrist fusion with iliac crest bone graft.  
A June 2005 VA examination report shows that the Veteran had 
undergone a total wrist fusion.  An August 2009 QTC 
examination report indicated that the Veteran's wrist was 
ankylosed in a favorable position.  The QTC examiner noted 
that there was fusion of all carpal bones.  There is no 
mention of nonunion of the radius and ulna with a flail false 
joint.  

Diagnostic Code 5215, limitation of motion of the wrist, 
provides for a maximum schedular 10 percent disability rating 
for dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.  However, as the Veteran is 
already rated at 50 percent, this code would not provide a 
higher rating.

The Veteran is already receiving the highest schedular rating 
established by law for the purpose of rating of service-
connected disability picture manifested by unfavorable 
ankylosis of the right wrist by Diagnostic Code 5214.  Other 
rating criteria provide for higher ratings, but this must be 
based on a finding that meets or more closely resembles a 
disability picture manifested by anatomical loss or an 
overall functional deficit consistent with loss of use of the 
minor or major hand under Diagnostic code 5125.  Diagnostic 
Code 5125 provides for a 60 percent disability rating for 
loss of use of the minor hand and a 70 percent disability 
rating for loss of use of the major hand.  Similar codes 
provide for higher disability rating upon the amputation of 
an upper extremity.  The Board notes there is no evidence to 
suggest the presence of a disability picture that is 
consistent with amputation or loss of use of the right wrist 
to support the assignment of a higher evaluation under the 
provisions of Diagnostic Code 5125. 

Further, with respect to neurological problems, the Board 
notes that the preponderance of the evidence shows no 
objective evidence of any residual neurological impairment 
related the service-connected disability.  See June 2005, 
December 2006 and August 2009 VA examination reports.  As 
such, a separate compensable evaluation under Diagnostic 
Codes 8511, 8512, and 8513 is not warranted.  

A March 2005 VA treatment note reflects that the Veteran 
reported changing jobs to one requiring a substantial amount 
of labor.  He indicated that at the end of the day as well as 
after performing rigorous activities he had quite a bit of 
pain and swelling around the right wrist fusion.  The Veteran 
further reported some numbness and tingling as well as color 
changes.

During a March 2005 VA Orthopedic Consult, the Veteran again 
reported some numbness and tingling along with color changes.  
The treating physician noted that there was no range of 
motion with flexion or extension of the wrist as well as 
ulnar or radial deviation.  The examiner noted that the 
Veteran remained neurovascularly intact, that carpal tunnel 
compression tests as well as Tinel's test were negative, and 
that there was no evidence of thenar atrophy.

During a June 2005 VA examination, the Veteran reported 
having had multiple surgeries on the right wrist, that he has 
constant pain in his wrist, that he has some swelling, 
occasional heat and redness, no instability, and no locking.  
He also reported that his wrist was easily fatigable and that 
any repetitive motion or use of the wrist results in quite a 
bit of pain.  He indicated that his endurance had gone down.  
The Veteran further indicated that he takes 800 milligrams of 
Motrin with some relief in pain.  The Veteran reported 
suffering debilitating flare-ups lasing 50 minutes and that 
only complete cessation of any activities provided relief.  
The VA examiner noted that the Veteran was able to dress 
himself, feed himself and perform other activities of daily 
living.  The VA examiner noted that when the Veteran makes a 
fist many times, he begins to complain of pain and his grip 
strength is decreased.  He also noted that the Veteran had no 
signs of Tinel's or nerve problems with regards to the median 
or ulnar nerves.

A March 2006 VA Orthopedic treatment note reflects complaints 
of continued wrist pain that increased with activity.  The 
Veteran denied any numbness or tingling in his digits.  The 
treating physician noted that the Veteran presented with 
continued wrist pain, and then indicated that there was no 
joint about the wrist for him to have the mechanical type 
symptoms that he had described.  The treating physician 
further noted that the Veteran had no pain with supination or 
pronation or tenderness over his distal radioulnar joint 
which might indicate a problem in that area.

During a June 2006 VA orthopedic treatment note, the Veteran 
reported some numbness, tingling, and whitening of his second 
and third digits, especially when working at his job buffing 
the floor.  The treating physician noted that these symptoms 
may be consistent with a white finger type syndrome or a 
vibratory-induced carpal tunnel syndrome that may be 
secondary to the work that he was performing.  He went on to 
note that the Veteran has a joint remaining at the second 
carpometacarpal joint, but that on examination the Veteran 
did not seem to have any pain of the distal radial ulnar 
joint.  Finally, the treating physician noted that the 
Veteran's numbness and tingling may be the result of the 
vibration-inducing equipment used at the Veteran's work.  

In a later June 2006 VA orthopedic treatment note, the 
treating physician noted that a bone scan was negative for 
reflex sympathetic dystrophy (RSD) and that it was likely 
that the vibratory induced carpal tunnel syndrome is 
aggravated by the vibration inducing equipment.

During a December 2006 QTC examination, the Veteran reported 
that he has daily pain in his wrist, that he has difficulty 
with activities of daily living, brushing his teeth, putting 
on his clothes, and driving a car.  The Veteran further 
reported that he could work, but that he has swelling and 
coldness in his right wrist and hand, that grasping objects 
and lifting caused pain, and that because of his swelling and 
pain, his social life was impacted.  The QTC examiner noted a 
well healed hyperpigmented scar on the right wrist with no 
tenderness, or keolid formation.  The QTC examiner noted on 
examination of the right wrist, no edema, effusion, weakness, 
tenderness, redness, heat, abnormal movements, guarding, or 
subluxation of the right or left wrist.  He further noted 
that the right wrist was ankylosed with a prosthetic device 
at 0 degrees while the left wrist was normal.  He indicated 
that there is extremely unfavorable ankylosis right wrist.  
On Neurological assessment of the right and left upper 
extremities, the QTC examiner found them to be normal with 
normal strength, tone, sensory and reflexes.  The vascular 
assessment was normal as well.  

The Board notes that lay evidence in the form of statements 
or testimony by a claimant is competent to establish evidence 
of symptomatology where symptoms are capable of lay 
observation. Layno v. Brown, 6 Vet. App.465, 469 (1994); 
Savage, 10 Vet. App. 488, 495-98.  Furthermore, once evidence 
is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. 
App. 465, distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In the following letters submitted December 2006, the 
Veteran's neighbor J.D.W. reported assisting the Veteran on 
several occasions to open jars, cans, and even help with some 
household chores such as replacing screws.  R.B.S., another 
neighbor indicated having seen the Veteran's swollen right 
wrist, and listened to his complaints about it hurting.  The 
Veteran's father G.M. reported that his son has a very 
painful and swollen right wrist, and that he can not hold 
things for long periods of time without it hurting or 
swelling.  Finally, V.M.G. a psychiatric nurse manager and 
acquaintance of the Veteran reported observing him as an 
excellent worker, but that he consistently complained of 
discomfort and pain in his wrist and hand.  In a January 2007 
letter, the Veteran's supervisor Mrs. P.W. reported that the 
Veteran complains of pain, swelling and aches in his right 
wrist on a "daily basis" which required him to stop working 
for a while. 

The Board notes that lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Here, however, the competent medical evidence 
shows that the Veteran does not have any neurological 
impairment related to his service-connected disability.  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above. 

During an August 2009 QTC examination, the Veteran reported 
symptoms of weakness, stiffness, swelling, giving way, lack 
of endurance, locking and dislocation.  He further reported 
that he does not experience heat, redness, fatigability, 
deformity, tenderness, drainage, effusion, subluxation and 
pain.  He also reported flare-ups as often as one time per 
day lasting for 24 hours and a severity level for pain of 10 
out of 10.  He indicated that the flare-ups are precipitated 
by stress and that they occur spontaneously.  The pain is 
relieved spontaneously by Percocet.  During his flair-ups, 
the Veteran indicated that he does not experience functional 
impairment or limitation of motion of the joint and that he 
has not had any incapacitation, joint replacement, and that 
his overall impairment consists of difficulty doing his job.

The August 2009 QTC examiner noted that the Veteran was right 
hand dominant because he uses it to write and eat.  The 
examiner noted that there was wrist joint ankylosis at 0 
degrees dorsiflexion in a favorable position, that the joint 
was stable and painful.  There was ankylosis at 0 degrees of 
write wrist palmer flexion, 0 degrees of right wrist radial 
deviation, and ankylosis at 0 degrees of right wrist ulnar 
deviation, all in favorable positions.  The QTC examiner 
noted that range of motion or the right wrist was not 
performed because the joint is ankylosed.  X-ray reports 
indicated there was no acute fracture or dislocation, but 
there was degenerative spurring of the volar aspect of the 
base of the first metacarpal.  The QTC examiner opined that 
there was no effect of the condition on the Veteran's usual 
occupation and hence, no limitations on his occupation or his 
daily activities.  Finally, the QTC examiner noted that the 
Veteran reported a scar of the right wrist caused by surgery, 
but that the scar was not painful.  The QTC examiner noted 
that there was no skin breakdown or other symptoms, and that 
the Veteran does not experience any functional impairment due 
to the scar.

In light of the fact that the Veteran's complaints about 
numbness and tingling in his hand have been attributed to the 
use of vibration inducing equipment by a June 2006 VA 
orthopedic treating physician, a March 2005 VA Orthopedic 
Consult found the Veteran neurovascularly intact, that carpal 
tunnel compression tests as well as Tinel's test were 
negative with no evidence of thenar atrophy, that a June 2006 
orthopedic treatment noted bone scans were negative for RSD, 
and that December 2006 QTC examination neurological tests 
have found the Veteran's upper extremities to be normal, with 
normal strength, tone, sensory and reflexes, the Board finds 
that there is no basis for a separate neurological rating.

The Board also finds that the Veteran does not have a painful 
scar that limits function of the right wrist disability as 
noted by the December 2006 QTC examiner who indicated that 
the Veteran had a well healed hyperpigmented scar on the 
right wrist with no tenderness, or keolid formation, and the 
August 2009 QTC examiner, who noted that there was no skin 
breakdown or other symptoms, and that the Veteran does not 
experience any functional impairment due to the scar.

Furthermore, as the June 2005 VA examiner noted the Veteran 
was able to dress himself, feed himself and perform other 
activities of daily living, and the August 2009 QTC examiner 
found that there was no effect of the condition on the 
Veteran's usual occupation and hence, no limitations on his 
occupation or his daily activities, consequently, the Board 
finds that the Veteran does not meet the criteria for an 
increased rating in excess of 50 percent for the right wrist 
disorder, the.  The overall disability picture is best 
described as unfavorable ankylosis of the major wrist in any 
degree of palmar flexion, but not loss of use by his dominant 
hand there is no question as to which rating should apply.  
38 C.F.R. § 4.7.  

The Board has considered all other applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After a careful review of the available 
Diagnostic Codes and the medical evidence of record, the 
Board finds that a Diagnostic Code other than 5214 does not 
provide a basis to assign an increased schedular rating for 
the service-connected right wrist disorder.  Absent competent 
evidence showing loss of use of the right hand, a higher 
evaluation is not assignable in this case.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's right wrist disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the criteria in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

In this case, the Board finds that the Veteran's right wrist 
disability is manifested by pain and loss of function of the 
right wrist, which is contemplated by the Diagnostic Codes 
discussed above.  Because the service-connected disability is 
adequately rated by the criteria discussed above, the Board 
finds that consideration of an extraschedular rating is not 
warranted.  


ORDER

Entitlement to an increased rating in excess of 50 percent 
for the service connected residuals, right scaphoid fracture 
and scar with history of non-union post-operative changes and 
traumatic degenerative changes is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


